    Case 20-00033-SMT    Doc 51    Filed 03/19/20 Entered 03/19/20 12:30:14   Desc Main
                                  Document      Page 1 of 8
The document below is hereby signed.

Signed: March 18, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     ANGELO A. HORTON,                     )      Case No. 20-00033
                                           )      (Chapter 13)
                         Debtor.           )      Not for publication in
                                           )      West’s Bankruptcy Reporter.

                        MEMORANDUM DECISION REGARDING
                 DISMISSING CASE WITH PREJUDICE FOR 180 DAYS

          The debtor, Angelo A. Horton, has filed a response to the

     court’s order dated March 6, 2020, and entered on March 9, 2020,

     directing him to show cause why the case ought not be dismissed

     with prejudice for 180 days.         The response fails to demonstrate

     that this case ought not be dismissed with prejudice for 180

     days.

          The court’s order to show cause first noted Horton’s failure

     as of March 6, 2020, to file a Chapter 13 plan.              Horton commenced

     this case on January 27, 2020.            In an order of January 28, 2020,

     the court ordered that unless Horton obtained an extension of

     time, he must file his Chapter 13 plan by February 10, 2020.                 As

     of March 18, 2020, fifty-one days after the commencement of the

     case, Horton has not filed a proposed Chapter 13 plan, and he
Case 20-00033-SMT   Doc 51    Filed 03/19/20 Entered 03/19/20 12:30:14   Desc Main
                             Document      Page 2 of 8


never sought an extension of time to do so.             Under 11 U.S.C.

§ 1326(a) he was required to commence making plan payments by

February 26, 2020.     Horton similarly commenced an earlier case,

Case No. 18-00636, on September 25, 2018, as a Chapter 13 case

and converted that case to Chapter 7 on November 7, 2019, forty-

three days later, without ever having filed a Chapter 13 plan.

The failure to file a plan and to commence plan payments in this

current case is evidence of bad faith.            In his response of March

18, 2020, to the order to show cause, Horton responds, regarding

his failure to file a plan, that:

      The reason I have not filed my Chapter 13 Plan and
      started making payments is due to accident and mistake
      and not conscious indifference or inexcusable neglect. In
      this regard, I ask the Court to take judicial notice of
      its docket sheet where it will see how busy I have been
      getting my schedules and other documents filed and then
      corrected as well as responding to the Motion to Lift
      Stay. In the process of those things I lost track of
      filing my Chapter 13 Plan which I will file on or before
      March 20, 2020.

Horton’s failure to file a Chapter 13 plan is not excusable

neglect.   Horton’s meeting of creditors under 11 U.S.C. § 341, at

which he was required to appear, was scheduled for March 16,

2020.   Obviously he needed to have filed a Chapter 13 plan

beforehand, revealing proposed payments to the Chapter 13

trustee, in order for the Chapter 13 trustee and creditors to

examine him at the meeting of creditors regarding the feasibility

of the plan.    Moreover, in his prior case, the Chapter 13 trustee

filed a motion to dismiss the case based on, among other things,

                                        2
Case 20-00033-SMT   Doc 51    Filed 03/19/20 Entered 03/19/20 12:30:14   Desc Main
                             Document      Page 3 of 8


Horton’s failure to file a plan.            Horton’s failure to file a

Chapter 13 Plan is not excusable, and that is cause to dismiss

the case even if I were to find that this inexcusable neglect was

not intentional.

      As the court’s order to show cause noted:

      [T]he debtor received a discharge in Case No. 18-00636.
      Accordingly, pursuant to 11 U.S.C. § 1328(f)(1) he will
      not be entitled to a discharge in this case. The debtor
      scheduled debts of only $1,764 (for insurance and utility
      bills incurred in December 2019 and January 2020), and
      his Schedules I and J indicate that he has monthly net
      income of $1,355, which suggests that he could have
      readily paid these bills as they came due in the two
      months of December 2019 and January 2020. It is doubtful
      that the debtor, viewing himself as having only $1,764 in
      debts, perceived himself as being in need of filing a
      Chapter 13 case.      If he had timely filed a plan,
      committing to pay his monthly net income to the trustee,
      and had timely commenced plan payments on February 26,
      2020, his first plan payment of $1,355.00 would have
      almost equaled the $1,764 in scheduled debts.

Horton’s response does not dispute the foregoing.              He has not

shown that he needed to file this bankruptcy case in order to

address existing debts.        The only possible reason he needed to

file the bankruptcy case was to obtain an automatic stay of a

pending proceeding to evict him from a property, Horton’s home

(the “Property), that had been sold at foreclosure.

      The court’s order to show cause stated:

      The debtor admits, in responding to a motion for relief
      from the automatic stay, that his home was foreclosed
      upon on February 28, 2019. It appears that he has not yet
      been evicted. The debtor’s failure to file a plan
      suggests that he has filed this case in bad faith only to
      obtain the benefit of the automatic stay of any eviction
      proceeding.

                                        3
Case 20-00033-SMT   Doc 51    Filed 03/19/20 Entered 03/19/20 12:30:14    Desc Main
                             Document      Page 4 of 8


Horton’s response states:

      I admit that I filed my bankruptcy in part to stop my
      eviction but that is not bad faith - it is an act of
      desperation. I am locked in a legal battle with
      Wilmington Savings Fund Society to prove that its
      foreclosure sale against my home is wrongful. That case
      is on appeal to the District of Columbia Court of Appeals
      in Case Number 19-CV-1186. . . .

      Unfortunately, I cannot afford to post a supersedeas bond
      to prevent Wilmington Savings Fund Society from evicting
      me while I pursue my state appeal. It is my intention to
      provide in my Plan for the payment of the taxes and
      insurance on my property during the pendency of my appeal
      as a good faith payment to show that Wilmington Savings
      Fund Society is not being prejudiced by this Court
      allowing my bankruptcy case to continue and to keep the
      automatic stay in place.

Horton refers to the Property as “my Property” but the Property

became the property of Savings Fund Society (“Wilmington

Savings”) upon the completion of the foreclosure sale.                   The

Property is no longer an asset of Horton for which he can use

Chapter 13's reorganization tools.           Nor does Wilmington Savings

have a claim Horton needs to address under a plan.               Wilmington

Savings’ claim against Horton has been discharged by Horton’s

discharge in the prior bankruptcy case: the debt owed is no

longer a debt that can be collected from Horton as a personal

liability.   In addition, the foreclosure sale ended Wilmington

Savings’ in rem claim against the Property.

      Accordingly, there is no foreclosure sale in prospect that

Horton needs to have stayed so that he can use a Chapter 13 plan

to cure any mortgage arrears over time.            Nor is Horton a tenant


                                        4
Case 20-00033-SMT   Doc 51    Filed 03/19/20 Entered 03/19/20 12:30:14   Desc Main
                             Document      Page 5 of 8


under a lease of the Property entitled to invoke 11 U.S.C. § 365

regarding assuming an unexpired lease.            In short, Horton has not

pointed to any reorganization purpose to be served by the filing

of this case and the utilization of the provisions that may be

set forth in a Chapter 13 plan.

      Filing this bankruptcy case to stay the eviction of Horton

served no legitimate bankruptcy purpose.            Horton no longer owns

the Property: Wilmington Savings bought the Property at the

foreclosure sale, and is entitled to obtain possession of the

Property.    Horton has attempted to set aside the foreclosure sale

and to bar his being evicted, but the Superior Court has twice

rejected Horton’s attempts:

            Superior Court Case No. 2019 LTB 013881.             On July 1,

      2019, Wilmington Savings filed an action for eviction of

      Horton from the Property.         On October 18, 2019, the Superior

      Court entered an order holding that the foreclosure sale was

      proper, that Wilmington Savings properly served a notice to

      quit on Horton, and that Wilmington Savings was entitled to

      a non-redeemable judgment of possession.            On October 28,

      2019, Horton filed a notice of appeal, and the appeal is

      pending as Case No.            19-CV-1004 in the District of

      Columbia Court of Appeals.

            Superior Court Case No. 19-001473.           On March 8, 2019,

      Horton filed a civil action, Case No. 19-001473, pursuant to


                                        5
Case 20-00033-SMT   Doc 51    Filed 03/19/20 Entered 03/19/20 12:30:14   Desc Main
                             Document      Page 6 of 8


      a complaint seeking to declare the foreclosure sale a

      wrongful foreclosure and seeking monetary damages.                 He later

      amended his complaint, and on October 24, 2019, the Superior

      Court entered an order dismissing the amended complaint, and

      concluding that the foreclosure sale was proper and Horton

      had not stated a valid claim for monetary damages.                 On

      November 26, 2019, Horton filed a notice of appeal.                 The

      appeal is pending in the Court of Appeals for the District

      of Columbia as Case No. 19-CV-1186.

The debtor did not need to file this case in order to continue to

seek a ruling from the District of Columbia Court of Appeals,

contrary to the rulings of the Superior Court, that the

foreclosure sale was improper and that he is entitled to monetary

damages.   The debtor’s bankruptcy case was filed to frustrate

Wilmington Savings’ efforts to evict him from the Property, and

that is an instance of bad faith.

      The debtor argues:

      Here, I am not delaying or frustrating the legitimate
      efforts of Wilmington Savings Fund Society to enforce its
      rights because were it not for my state of poverty, I
      would be able to post a supersedeas bond to stay my
      eviction during my appeal. Thus, my bankruptcy stay is
      no different from a supersedeas bond - both prevent my
      being evicted pending resolution of my appeal as was done
      in the Texaco v. Pennzoil Co. bankruptcy and the Price v.
      Phillip Morris bankruptcy - both of which involved giant
      companies taking advantage of the automatic stay of
      bankruptcy instead of a supersedeas bond while they
      pursued their appeals.

However, Horton’s filing this bankruptcy case to prevent an owner

                                        6
Case 20-00033-SMT   Doc 51    Filed 03/19/20 Entered 03/19/20 12:30:14   Desc Main
                             Document      Page 7 of 8


from recovering its Property serves no reorganization purpose.

In contrast, when a debtor cannot afford to post a supersedeas

bond pending an appeal of a monetary judgment against it, and

execution of the monetary judgment would wreak havoc on

preserving the value of a debtor’s business, filing a bankruptcy

case to preserve the value of the debtor’s business for the

benefit of all creditors is not the same thing.              For example, if

the judgment against Texaco in Texaco v. Pennzoil Co. caused

Texaco to be on the verge of a financial meltdown, then its

bankruptcy case filing fell “within the generally recognized rule

that where the size of a judgment threatens a debtor’s ability to

stay in business, filing bankruptcy and obtaining the benefit of

the automatic stay in lieu of posting a supersedeas bond does not

constitute an act of bad faith.”            Lawrence Ponoroff F. Stephen

Knippenberg, The Implied Good Faith Filing Requirement: Sentinel

of an Evolving Bankruptcy Policy, 85 Nw. U. L. Rev. 919, 986

(1991).1

      This case was filed for the purpose of staying Wilmington

Savings from obtaining possession of the Property that it now

owns.     In the circumstances, this is bad faith warranting



      1
        Texaco succeeded in having the bankruptcy court “confirm
a reorganization plan providing for full cash payment plus post
petition interest for all unsecured creditors other than
Pennzoil. See In re Texaco Inc., 84 Bankr. 893, 895 (Bankr.
S.D.N.Y.), aff'd, Transworld Airlines, Inc. v. Texaco Inc., 92
Bankr. 38 (S.D.N.Y. 1988).” Id. at 986 n.224.

                                        7
Case 20-00033-SMT                                                                           Doc 51    Filed 03/19/20 Entered 03/19/20 12:30:14   Desc Main
                                                                                                     Document      Page 8 of 8


dismissal of the case.                                                                                See In re Premier Automotive Services,

Inc., 492 F.3d 274 (4th Cir. 2007) (case filed to prevent

eviction of debtor whose lease had expired); In re Indian Rocks

Landscaping of Indian Rocks Beach, Inc., 77 B.R. 909, 911 (Bankr.

M.D. Fla. 1987) (case filed to delay creditor’s eviction action);

In re On the Ocean, Inc., No. 16-16204-BKC-RBR, 2016 WL 8539791,

at *2 (Bankr. S.D. Fla. June 6, 2016).

                              For all of these reasons, I find that this case was filed in

bad faith and dismissal is warranted on that basis.                                                                                       If I were to

dismiss the case without prejudice, the debtor would be free to

file a new case on the eve of any execution of a writ of

eviction.                                                         In that circumstance, it is appropriate to dismiss the

case with prejudice for 180 days.                                                                                   An order follows.

                                                                                                                          [Signed and dated above.]

Copies to: Debtor (by hand-mailing); recipients of e-notification
of filings.




R:\Common\TeelSM\Judge Temp Docs\Horton (Angelo) Decsn re Dismissal With Prejudice_v3.wpd
                                                                                                                8
